An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-2, 4-5, 7, 10-12, 40, are cancelled.
Specification, Page 1, below The Title, enter:                                                                  - This application is a 371 of PCT/FI2019/050546 filed 15 July 2019 - .

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose:      a method of producing a water-dispersible composite structure per steps claimed including applying a binder on a fibrous layer, the binder being an aqueous composition prepared by dissolving a water-soluble polymer claimed in water to form an aqueous solution at a temperature claimed, and subsequently dispersing a water-dispersible polymer claimed into the aqueous solution at a temperature claimed (claim 14); a method of producing a water-dispersible composite structure per steps claimed including applying a binder on a fibrous layer, wherein the binder includes a water-soluble polymer and a water-dispersible polymer at a weight ratio claimed (claim 42). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is                       (571)272-1190.  



/MARK HALPERN/Primary Examiner, Art Unit 1748